Citation Nr: 9902542	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  92-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the left hip on a secondary basis.

2.  Entitlement to an increased evaluation for mechanical low 
back pain with degenerative changes of the lumbar spine, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
frostbite, Raynauds phenomenon.  


REPRESENTATION

Appellant represented by:	Lisa L. Casey, Agent




ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran was retired from active military service, in 
September 1989, due to permanent physical disability, after 
completing more that 18 years of active military service.

The issues on appeal were previously before the Board and 
remanded for additional development in October 1993, February 
1996, and May 1997.  The case has been returned to the Board 
for further appellate consideration.

In 1996 and 1998, the appellants spouse, and agent, on 
behalf of the veteran, canceled all examinations, current and 
future, for the appellant.  In her May 18, 1998 letter, she 
maintained that the evidence of record was sufficient for a 
decision.  The claim for service connection for necrosis of 
the left hip secondary to service-connected disability is the 
subject of a remand contained herein, and the increased 
rating claims will be considered under 38 C.F.R. § 3.655 
(1998).


FINDING OF FACT

The appellant has refused without good cause to report for 
official VA medical examinations in connection with his 
claims seeking increased ratings.


CONCLUSION OF LAW

The claims seeking increased ratings for the degenerative 
disc disease/ degenerative joint disease, L3-S1, or residuals 
of frostbite/Raynauds phenomenon must be denied.  38 C.F.R. 
§ 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The service-connected low back disability was originally 
rated as mechanical low pack pain with degenerative changes 
of the lumbar spine, evaluated at 20 percent under Diagnostic 
Code (DC) 5295, by rating action in February 1990.  A March 
1994 rating determination confirmed the 20 percent evaluation 
and designated the low back disability as degenerative disc 
disease (DDD)/degenerative joint disease (DJD), DCs 5295-
5293.

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaits sign. marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is assigned.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  38 C.F.R. 4.71, Diagnostic Code 5295 (1998).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warrants a 
60 percent rating.  Severe disc syndrome, manifested by 
recurring attacks, with intermittent relief warrants a 40 
percent evaluation.  When moderate, manifested by recurring 
attacks, a 20 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (1998).

Back disability can also be rated on the basis of limitation 
of motion.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  Moderate limitation of 
motion is assigned a 20 percent rating.  38 C.F.R. § 4.71, 
Diagnostic Code 5292 (1998).

Raynauds disease, severe form with marked circulatory 
changes such as to produce total incapacity or to require 
house or bed confinement warrants a 100 percent evaluation.  
When manifest by multiple painful, ulcerated area, a 60 
percent rating is assigned.  With frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis, 
a 40 percent rating is granted.  Occasional attacks of 
blanching or flushing warranted a 20 percent evaluation.  
38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7117 (prior to 
December 11, 1997)

Frostbite of the hands, rated as analogous to residuals of 
frozen feet, with loss of toes, or parts, and persistent 
severe symptoms, unilateral, a 30 percent rating was 
assigned, and 50 percent for bilateral.  With persistent 
moderate swelling, tenderness, redness, etc., unilateral, a 
20 percent rating was assigned, and for bilateral involvement 
a 30 percent rating.  With mild symptoms, chilblains, 
bilateral or unilateral, a 10 percent rating is assigned.  
38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 7122 (as in effect 
prior to December 11, 1997).

Raynauds syndrome, with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks, a 100 percent rating is assigned.  
With tow or more digital ulcers and history of characteristic 
attacks, a 60 percent rating is warranted.  Characteristic 
attacks occurring at least daily warrants a 40 percent 
evaluation.  with characteristic attacks occurring four to 
six times a week a 20 percent rating is assigned.  
Characteristic attacks occurring one to three times a week 
warrants a 10 percent evaluation.  NOTE:  For the purposes of 
this section, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometime with pain and paresthesia 
and precipitated by exposure to cold or by emotional upsets.  
These evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(as in effect December 11, 1997)

Cold injury residuals, with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesion, or osteoarthritis) of 
affected parts warrants a 30 percent evaluation.  With pain, 
numbness, cold sensitivity, or arthralgia, plus tissue loss, 
nail abnormalities, color changes., locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular pu8nched out lesions, or 
osteoarthritis) of affected parts a 20 percent rating is 
assigned.  With pain, numbness, sold sensitivity, or 
arthralgia, a 10 percent rating is granted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 ( as in effect December 11, 
1997).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Failure to report for Department of Veterans Affairs  
examination.

(a)	General.  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or 
(c) of this section as appropriate.  Examples 
of good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this section, 
the terms examination and reexamination 
include periods of hospital observation when 
required by VA.
(b)	Original or reopened claim, or claim for 
increase.  When a claimant fails to report 
for an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the evidence of 
record.  When the examination was scheduled 
in conjunction with any other original claim, 
a reopened claim for a benefit which was 
previously disallowed, or a claim for 
increase, the claim shall be denied.
(c)	Running award. 
(1)	When a claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a pretermination 
notice advising the payee that payment for 
the disability or disabilities for which the 
reexamination was scheduled will be 
discontinued or, if a minimum evaluation is 
established in part 4 of this title or there 
is an evaluation protected under § 3.951(b) 
of this part, reduced to the lower 
evaluation. Such notice shall also include 
the prospective date of discontinuance or 
reduction, the reason therefor and a 
statement of the claimant's procedural and 
appellate rights. The claimant shall be 
allowed 60 days to indicate his or her 
willingness to report for a reexamination or 
to present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
(2)	If there is no response within 60 days, 
or if the evidence submitted does not 
establish continued entitlement, payment for 
such disability or disabilities shall be 
discontinued or reduced as of the date 
indicated in the pretermination notice or the 
date of last payment, whichever is later.
(3)	If notice is received that the claimant 
is willing to report for a reexamination 
before payment has been discontinued or 
reduced, action to adjust payment shall be 
deferred. The reexamination shall be 
rescheduled and the claimant notified that 
failure to report for the rescheduled 
examination shall be cause for immediate 
discontinuance or reduction of payment.
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
(4)	If within 30 days of a pretermination 
notice issued under paragraph (c)(1) of this 
section the claimant requests a hearing, 
action to adjust payment shall be deferred as 
set forth in § 3.105(h)(1) of this part. If a 
hearing is requested more than 30 days after 
such pretermination notice but before the 
proposed date of discontinuance or reduction, 
a hearing shall be scheduled, but payment 
shall nevertheless be discontinued or reduced 
as of the date proposed in the pretermination 
notice or date of last payment, whichever is 
later, unless information is presented which 
warrants a different determination. When the 
claimant has also expressed willingness to 
report for an examination, however, the 
provisions of paragraph (c)(3) of this 
section shall apply.  38 C.F.R. §  3.655 
(1998).  [55 FR 49521, Nov. 29, 1990; 58 FR 
46865, Sept. 3, 1993]

When a veteran without adequate reason fails to report for 
Veterans Administration examination, including periods of 
hospital observation requested for pension or compensation 
purposes, the awards to the veteran and any dependents will 
be discontinued, except as provided in paragraph (b) of this 
section, effective date of last payment.  38 C.F.R. 
§ 3.655(a) as in effect prior to November 29, 1990)

For purposes of this section, the term examination includes 
periods of hospital observation when required by VA. 
(a)	Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized. This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child. Individuals for whom an examination has 
been scheduled are required to report for the examination. 
(b)	Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic. 
(c)	Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326 (as in effect Oct. 11, 1995).  

The Board notes that there were several changes in the above 
regulations (3.326, 3.655) in the course of this appeal; 
however, the changes were made prior to the February 1996 and 
May 1997 remands in which it was determined that the record 
was inadequate to rate the low back and residuals of 
frostbite/Raynauds phenomenon, and additional examinations 
were requested.  Additionally, the veteran was provided with 
the old and new rating criteria for Raynauds phenomenon and 
cold injuries.

Since the original examination by the VA in November 1989 the 
veteran has received out patient treatment for his complaints 
of back pain and hand discomfort.  His only private 
examination was by Dr. J. H. Z., in January 1992, which 
primarily concerned his left hip.  Dr. Z. did read X-ray 
studies brought in by the veteran and they were interpreted 
as showing spondylolisthesis of L3 and L4 with severe 
mechanical changes at L3-4.  Outpatient treatment continued 
into 1995, with orthopedic and neurologic examination in 
November 1993.  

The Board in February 1996 found that the low back disability 
should be considered under DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the claim was remanded accordingly, with detailed 
provision for consideration of the back disability.  It was 
also requested that the Raynauds phenomenon be considered in 
light of 38 C.F.R. § 4.40, and 4.45.

In accordance with the Boards directive on Remand, the 
veteran was scheduled for examination in July 1996.  The 
record shows that the examinations were canceled, and it was 
noted that the veteran withdrew the claims.  It was also 
noted that the veteran had not withdrawn his claim.  He was 
currently out of state, and it was noted that his spouse 
feels additional exams are unnecessary.  A July 29, 1996 
record noted that the veteran refused examination this 
location, and that he now lived in Alabama.  

A status of appeal inquiry in September 1996 noted that 
evidence was submitted to support the appellants claim, and 
that review of the file in September 1996 showed that an 
examination was needed, and that the veteran and his spouse 
(agent) had canceled all exam requested.  The appellant was 
to be contacted to find out why the examination was canceled.  

In the May 1997 Board remand, it was pointed out that the 
most recent comprehensive VA examination for the low back and 
Raynauds phenomenon was conducted between November 1993 and 
January 1994.  The Board cited 38 C.F.R. § 3.327; Olsen V. 
Principi, 3 Vet. App. 480, 482 (1992); (Citing Proscelle v 
.Derwinski, 2 Vet. App. 629, 632 (1992)); and Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran and his agent 
were also advised that the VA medical examination was vital 
to his claim that the duty to assist was not a one-way 
street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), and 
that [f]ailure to comply with the request to appear for a 
VA examination may have adverse consequences.  The Board 
further set forth in detail the areas that required further 
medical findings. 

The veteran and his spouse were informed by the RO in May 
1997 that VA examination was being arranged and that, as 
noted in the Board remand, it was most important that the 
veteran appear for this examination.  It was also indicated 
that if he was out of state temporarily, he could be examined 
at the nearest VA facility.  He was scheduled for examination 
in June 1997.  He did not appear and all examination requests 
were canceled.

A report of contact dated in May 1998 noted that the a call 
had been placed to the veterans home.  He was not at home 
and his spouse, acting as his agent, informed the contact 
that the veteran had refused to go to the VA examination and 
felt that a decision could be made based on the evidence of 
record.  The spouse stated that she would send a letter 
requesting a review of the record since the vet will not 
show up for VAE.  

The veterans agent spouse, in a letter dated May 18, 1998, 
noted that the veteran had asked her to cancel an 
examination, and that he was not going to any other 
appointments in connection with his C&P request.  She noted 
that his PTSD precludes him from seeking any medical or 
psychiatry help.  He equates PTSD with being crazy and he 
doesnt think hes crazy.  She noted the veterans drinking 
problem, his inability to find employment since vocational 
rehabilitation training as a mechanic, and as a VA employee, 
her inability to explain to the veteran why his claim has 
gone on so long and why the VA keeps making appointments for 
him.  The veterans agent also recounted the various 
examinations the veteran had undergone, and that on her own 
review of the record it was clear that his physical and 
mental disabilities were due to active military service.  She 
noted that she worked in a VA hospital.  It was requested 
that his entire record be reviewed, and that bottom line is 
this, hes done enough.  There is no more information that 
can be gained by another exam.  

Analysis

It is provided at 38 C.F.R. § 3.655 that, when entitlement or 
continued entitlement to a benefit cannot be establish or 
confirmed without a current VA examination, and a claimant 
fails to report for such an examination without good cause, 
then, in the case of a claim for an increased rating, the 
claim shall be denied. (Emphasis added.)  The appellant was 
advised of the necessity for the scheduled examinations in 
the May 1997 remand, and the RO notice of May 1997.  The 
Court has held that a claimant must be prepared to cooperate 
with VAs efforts to provide an adequate medical examination.  
See Olsen.  

In this case the relevant private medical evidence submitted 
on behalf of the appellant is inadequate for rating proposes.  
It does not provide detailed findings or assessments in 
accordance with DeLuca and the governing regulatory 
provisions.  There are no findings with regard to the back 
concerning flexion and extension and no explicit findings as 
to range of painful verses nonpainful abduction and external 
rotation.  There are no adequate descriptive findings as to 
Raynauds phenomenon.  The areas requiring coverage were 
identified in the Boards remand of May 1997 and it is 
abundantly clear that the private medical evidence does not 
adequately address these matters.  Moreover, the Board does 
not find that good cause has been provided by the appellants 
agent for the veterans failure to appear for scheduled 
examinations.  The position of the appellant has been that 
the record is adequate as is.  This plainly is not a good 
cause for failure to report.  While the agent has noted her 
review of the record and employment at a VA facility, she has 
not provided any documentation showing that she is qualified 
to render a competent medical opinion as to the need for 
examination in this case.  And even if the agent could 
provide medical credentials, the Board finds that it is clear 
that the current record is not adequate and that the 
inadequacy has been plainly described to the appellant and 
his agent.  Furthermore, they were explicitly warned that 
adverse consequences that would arise from a failure to 
report for a scheduled examination.  The controlling 
regulation in this circumstance is clear.  If the claimant 
fails to report for scheduled examination without good cause, 
the claim shall be denied.  This regulatory provision not 
only does not permit, but plainly forbids review on the 
merits of a claim for an increased rating where the claimant 
fails to report for a scheduled examination without good 
cause.  To the extent the RO proceeded to address the claims 
for increased ratings on the merits, the RO erred by 
providing the claimant with a review that the regulation 
forbids.  Thus, the error by the RO was harmless.  



ORDER

As to the claim seeking increased ratings for mechanical low 
back pain with degenerative changes of the lumbar spine, and 
for frostbite, Raynauds phenomenon, the appeal is denied.


REMAND

The Board, in the February 1996 remand, found that the 
veterans claim for service connection for left hip 
disability was plausible and capable of substantiation, but 
that additional medical information was required to make an 
adequate determination of the issue.  The veteran has been 
provided with appropriate regulations for secondary service 
connection, in the March 1994 supplemental statement of the 
case (SSOC), and for a claim not well-grounded, SSOC June 
1998.  

Service medical records show that on 3 occasions in December 
1987 the veteran denied any direct trauma to the low back.  
He complained of left hip pain in October 1988, and weakness 
in left leg and hip in March 1989.  Reference was made to 
right hip pain in the March 1989 Medical Evaluation Board 
report, and the veteran, in February 1992, reported that the 
right hip reference was erroneous and it should have been the 
left hip.  

VA X-ray studies of the left hip in May 1991 showed mild 
degenerative changes of the hip, with no changes of acute 
bony trauma or pathology present.  When the veteran was seen 
by a private physician in January 1992, it was noted that the 
appellant gave a story that was entirely textbook for AVN 
(avascular necrosis) of the left hip.  X-ray studies in 
January were reported as showing complete collapse of the 
left femoral head with a large cyst, degenerative change, and 
end-stage hip.  VA outpatient clinic records show that in 
January 1992 it was noted that the veteran had been seen by a 
private orthopedist and that the difference in films taken in 
January 1992 and May 1991 showed dramatic changes, equal to 
avascular necrosis.  A VA radiology report dated in August 
1992 showed severe avascular necrosis of the left hip with 
flattening and fragmentation.  On VA orthopedic examination 
in November 1993 it was opined that it is highly 
conceivable that this left hip limitation of motion could be 
a result of his previous traumatic injury that he had while 
in the service.  It was recorded in neurology evaluation in 
January 1994 that the etiology of the avascular necrosis 
was uncertain but may be related to the underlying cause of 
hypertension.  Dr. Riorden, in May 1998 opined that the 
avascular necrosis could have easily occurred in vets long 
service.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  While the veteran will not report for examination, 
the Board concludes that this claim needs to be returned to 
the RO for a complete review of the record by an appropriate 
specialist, with an opinion, based on the evidence of record, 
as to the etiology of the AVN of the left hip.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion as to the etiology of the 
avascular necrosis of the left hip would 
be helpful.

2.  The RO should have the veterans 
complete claims folder, and a copy of 
this remand, reviewed by an appropriate 
specialist in order to provide an opinion 
as to the etiology of the left hip AVN.  
Consideration should be given to whether 
the AVN was incurred or aggravated in 
service, or is proximately due to or the 
result of a service-connected disease or 
injury.  A complete rationale for any 
opinion expressed must be provided.  If 
such an opinion can not be provided 
without resort to speculation, the 
examiner should so note.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
